Citation Nr: 1456354	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for a mood disorder prior to April 25, 2014, and entitlement to an evaluation in excess of 50 percent as of April 25, 2014.  

2.  Entitlement to a disability evaluation in excess of 10 percent for sinusitis.  

3.  Entitlement to a disability evaluation in excess of 10 percent for a foot disability (previously claimed as calluses of both feet), prior to May 27, 2014, and entitlement to an evaluation in excess of 30 percent as of May 27, 2014.  

4.  Entitlement to a compensable evaluation for allergic rhinitis.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W. H. 


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the issues currently on appeal.  This claim was previously remanded by the Board in February 2014 for additional evidentiary development.  

In September 2014, the RO granted a rating of 30 percent for a foot disability, effective May 27, 2014 and a 50 percent rating for mood disorder, effective April 25, 2014.  

In March 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the claims file.  

The issue of a total rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the Veteran's service-connected mood disorder has been manifested by impaired concentration, increased irritability and anger, a depressed mood, low energy and motivation, and panic attacks, resulting in occupational and social impairment with reduced reliability and productivity; it has not been manifested by symptoms of such severity as to result in occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's sinusitis has not required any surgery, nor has it resulted in any incapacitating episodes.  

3.  Throughout the pendency of the claim, the Veteran's bilateral foot disability has resulted in constant pain, limiting the Veteran's mobility and limiting his ability to perform activities of daily living and work.  

4.  The Veteran's allergic rhinitis is not associated with polyps and has not resulted in a 100 percent obstruction of a single nasal passage or a 50 percent obstruction of both nasal passages.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 50 percent evaluation for a mood disorder prior to April 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2014).

2.  The criteria for establishing entitlement to an evaluation in excess of 50 percent for a mood disorder as of April 25, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2014).

3.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 5279, 5284 (2014).

4.  The criteria for establishing entitlement to an evaluation of 30 percent for a foot disability prior to May 27, 2014, have been met.  

5.  The criteria for establishing entitlement to an evaluation in excess of 30 percent for a foot disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.72, Diagnostic Code 6522 (2014).

6.  The criteria for establishing entitlement to a compensable evaluation for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  While the record does not reflect that the Veteran was provided with this information prior to the initial adjudication of his claim, it was included in the February 2010 statement of the case.  The claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2009, April 2009, April 2010 and April 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its February 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for more recent VA examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Additionally, in November 2009, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 hearing, the undersigned noted the issues on appeal and solicited information regarding the Veteran's mental health, sinus, allergic rhinitis. and foot disorders and their functional impact on his daily activities and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned explored possible sources of additional relevant evidence, but the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Moreover, neither the Veteran nor his representative expressed objections or shortcomings in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran served in a U.S. Marine Corps anti-tank unit with no combat service.  He contended that his mental health, sinusitis, rhinitis, and foot disabilities are more severe than are contemplated by the current ratings and preclude him from all forms of substantially gainful employment.   

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Mood Disorder

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for his service-connected mood disorder.  For historical purposes, VA received a claim from the Veteran's representative in July 2008 seeking service connection for depression as secondary to his service-connected disabilities.  This claim was later granted in a December 2008 rating decision.  A 30 percent disability evaluation was assigned, effective as of July 30, 2008.  A timely notice of disagreement was received from the Veteran in May 2009.  The 30 percent evaluation was continued to the Board in a February 2010 statement of the case.  The Veteran appealed this initial rating to the Board in April 2010.  

In a VA outpatient mental health clinic note dated May 2008, a licensed social worker noted the Veteran's strengths to be impulse control, intelligence, judgment, social skills, insight and vocational background, among others.  However, the Veteran also reported daily depressed mood, chronic irritability, fleeting suicidal ideations, and anxiety with panic attacks.   In July 2008, the Veteran reported that he was working full time for the U.S. Postal Service but with some conflicts at work.  An August 2008 VA treatment note indicates that the Veteran felt depressed, irritable and frustrated most days due to his physical limitations.  

The record contains a November 2008 statement prepared by a Dr. Berg.  According to this psychiatrist, the Veteran was experiencing daily depressed mood, anhedonia, extreme difficulty falling and staying asleep most nights, fatigue and loss of energy, feelings of worthlessness and decreased self-esteem associated with limitations due to his medical conditions.  He also had difficulty concentrating and thinking with increased irritability and anger, excessive worry about his future and decreased appetite with subsequent weight loss.  There was no mention of panic attacks, suicidal ideations, or specific social and occupational impairment.  Nevertheless, the psychiatrist found that the symptoms caused clinically significant distress and impairment in his social and occupational functioning without further explanation.  

The Veteran was afforded a VA psychiatric examination in March 2009.  The Veteran was noted to be married for the third time for 12 to 13 years.  He had 6 children.  He reported a poor relationship with his wife because of his irritability and withdrawal.  He reported that he had retired from the Postal Service in December 2008 because he had sufficient time in service but also because of conflicts at work and foot disorders.  The Veteran was found to be alert and oriented.  His mood appeared to be depressed and his affect was mood congruent but his thought process was logical and coherent.  There were no auditory or visual hallucinations and no evidence of delusional content.  He denied current suicidal or homicidal thoughts.  His memory was noted to be severely impaired and it was more intact for recent and remote events.  A diagnosis of major depressive disorder and alcohol abuse was assigned.  A Global Assessment of Functioning (GAF) score of 52 was also assigned.  The examiner concluded that the Veteran's social adaptability and interactions with others was considerably impaired.  His ability to maintain employment and perform job duties in a reliable, flexible and efficient manner was also considerably impaired.  This was due to considerable symptoms associated with depression, including a depressed mood, low energy and motivation, fatigue and decreased feelings of hope.  He also reported a tendency to isolate himself and expressed difficulties with concentration, irritability and sleeping.  A March 2009 VA treatment note reflects that the Veteran sat down with his wife and discussed the problems with their relationship.  

The record contains a hand-written statement dated February 2010 signed by a Dr. Berg.  According to this statement, the Veteran had been treated at his facility for approximately one year.  The Veteran was noted to be suffering from suicidal ideations, daily panic attacks, unprovoked irritability, obsessive compulsive disorder, difficulty adapting to stressful situations, an inability to establish and maintain relationships and auditory hallucinations.  This was noted to cause total occupational and social impairment.  As such, he was unable to maintain and sustain gainful employment and was permanently disabled.  VA has yet to receive any treatment records associated with this conclusion.  

A March 2010 VA treatment note described the Veteran's mood as euthymic.  A mood disorder due to a general health condition was diagnosed.  

The Veteran underwent a VA psychiatric examination in April 2010.  The Veteran was diagnosed with a mood disorder due to his general medical condition.  He had moderate impairment in functioning related to his depression alone.  He presented with a greater level of impairment secondary to his cognitive and physical residuals from a cerebrovascular accident in 2009.  His current level of depressed mood caused a moderate level of impairment in social and occupational functioning and would cause considerable impairment in ability to obtain and maintain gainful employment.  His greatest level of impairment, however, was related to his cerebrovascular accident including an inability to drive a vehicle.   Overall, the Veteran presented with a moderate level of impairment in functioning due to depression.  The examiner assigned a GAF score of 54.  

According to a November 2010 VA treatment note, the Veteran was irritable because he could not do as much as he used to could.  

During the March 2011 Board hearing, the Veteran testified that relationships with his wife and children were strained because of his depression and irritability.  He stated that he had suicidal ideations and panic attacks but did not report any suicidal attempts or medical interventions.  He reported that he retired because his foot disability prevented further work as a mail carrier and because of irritability and depression.  He stated that the stroke caused memory lapses, difficulty writing, and right-sided mobility which increased his depression.  He articulately and clearly reported on his symptoms and functional shortcomings.  From the undersigned's lay perspective, he did not present an appearance of distress, memory, or communications deficits.     

An April 2014 VA treatment note indicates that the Veteran reported symptoms of major depressive disorder rather than PTSD.  He reported difficulty with depressed mood and sleep.  He also reported problems with concentration and memory.  He had problems with anger and irritability and endorsed feelings of hopelessness.  He also described some difficulty in his marriage and noted that he only had one friend who passed away the previous week.  He denied suicidal or homicidal ideation.  In May 2014, the Veteran was seen by VA with complaints of pain, anxiety, depression and anger problems.  Another May 2014 VA treatment note indicates that a suicide risk evaluation was negative.  

The Veteran was afforded a VA psychiatric examination in April 2014.  It was noted that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, but rather, major depressive disorder.  The Veteran experienced symptoms of depressed mood and anxiety.  He also suffered from chronic sleep impairment.  There was mild memory loss, as well as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and a difficulty in adapting to stressful circumstances.  Otherwise, he was alert and oriented.  His mood was noted to be mildly depressed and his affect to be mildly constricted.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  However, his condition did not render him unable to secure or maintain functionally gainful employment.  

According to a June 2014 VA evaluation, the Veteran was suffering from psychomotor retardation secondary to residual stroke deficits.  His mood was noted to be variable.  There was no suicidal or homicidal ideation.  Another June 2014 psychiatric note indicates that the Veteran complained of a depressed mood mostly related to his chronic pain and physical problems.  He denied any suicidal or homicidal thoughts and reported that he would never commit suicide because of his parental responsibilities.  He was found to be calm, coherent and oriented.  
The Veteran underwent a mental health evaluation in July 2014.  The Veteran reported to the session neatly groomed.  His attitude was cooperative and his affect had a full range.  The Veteran described his mood as "I feel frustrated, excited, confused."  He was found to be oriented in all spheres and he did not have suicidal or homicidal ideations.  There were no hallucinations or illusions either.  

Having reviewed the above evidence, the Board finds that the Veteran is entitled to an initial disability evaluation of 50 percent.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Veteran's private physician described symptomatology such as depressed mood, difficulty concentrating and excessive worry as far back as November 2008.  The March 2009 VA examiner also noted that the Veteran's social adaptability and interactions with others was considerably impaired.  His ability to maintain employment and perform job duties was also considerably impaired.  Finally, the April 2010 VA examiner concluded that the Veteran's depressed mood alone would cause considerable impairment in ability to obtain and maintain gainful employment.  As such, the Board finds that the Veteran's mood disorder is more appropriately characterized as 50 percent disabling throughout the pendency of the claim.  He has exhibited symptoms that have resulted in reduced reliability and productivity.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 50 percent at any time during the pendency of this claim.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Veteran has not exhibited symptomatology so severe as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. The Board acknowledges the language used by attending clinicians in 2010 such as "considerably" and significantly"  impaired.  However, these descriptive summary terms do not correlated well with the observed and reported details.  The record reflects that the Veteran has been married throughout the pendency of this claim.  He also held a job for many years prior to retirement in 2008.  The evidence also fails to consistently reflect deficiencies in areas such as judgment, thinking or memory not otherwise noted to be a consequence of the nonservice-connected stroke.  While the Veteran has exhibited a depressed mood, this was noted to only cause a moderate level of impairment in April 2010.  Although he reported panic attacks and suicidal ideations in 2010 and 2011 including during the Board hearing, he later denied these symptoms, and there is no evidence of actual attempts, urgent medical intervention, or increased tempo of therapy as would be expected for severe manifestations.  In recent examinations, he has consistently denied suicidal ideation, homicidal ideation, or hallucinations.  The Veteran needs assistance in driving an automobile because of the residuals of his stroke.  Although GAF scores are not the sole measure of disability, the scores that have been assigned represent a moderate level of social and occupational dysfunction.  As such, a higher evaluation of 70 percent is not warranted.  

The Board recognizes that the Veteran's physician indicated in a hand-written statement dated February 2010 that the Veteran suffered from suicidal ideations, daily panic attacks, unprovoked irritability, obsessive compulsive disorder, an inability to establish and maintain relationships and auditory hallucinations.  However, the Board does not find this report to be reflective of the Veteran's symptomatology.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  He has not endorsed such symptomatology during any VA examination.  He has also been married throughout the pendency of this claim and maintained and valued relationships with his children, fully discrediting the suggestion that he cannot maintain a relationship.  Finally, the Veteran's physician has provided no records of treatment in support of these accusations.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 50 percent.  However, he has not provided any competent and credible evidence to demonstrate that he meets the requisite criteria for a higher disability evaluation of 70 percent.  As such, his assertions fail to demonstrate that an evaluation in excess of 50 percent is warranted at any time during the pendency of this claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his claim is granted in part, as an initial 50 percent evaluation is warranted.  However, the preponderance of the evidence demonstrates that an evaluation in excess of 50 percent is not warranted at any time during the pendency of this claim.  Since the preponderance of the evidence is against this aspect of the Veteran's claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected mood disorder on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of depression, sleep impairment, occupational and social dysfunction and anxiety.  His 50 percent rating contemplates this degree of impairment and higher ratings are available for more severe symptoms.  There are no manifestations of the depressive disorder that are not contemplated in the rating criteria.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Sinusitis

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his service-connected sinusitis.  For historical purposes, service connection for sinusitis was originally granted in a July 2005 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 6510, effective as of September 30, 1998.  VA received a claim for increase in March 2009.  This claim was denied in a May 2009 rating decision.  A timely notice of disagreement was received from the Veteran in May 2009, but his 10 percent evaluation was continued in a February 2010 statement of the case.  The Veteran appealed this decision to the Board in April 2010.  

The Veteran was afforded a VA examination in April 2009.  It was noted that the Veteran smoked one-half of a pack of cigarettes per day and that he had some form of nasal surgery in 2004.   A CAT scan was deemed to be essentially normal.  There was an inconsequential mucous retention cyst in the left maxillary sinus.  Otherwise, the nose and sinuses were normal.  The examiner concluded that there was no current evidence of significant acute or chronic nose or sinus disease but that the nasal mucosa showed signs of heavy tobacco usage.  X-rays were deemed to be unremarkable.  The physician diagnosed no acute or chronic sinus disease but internal nasal dryness due to smoking.  

A September 2009 VA allergy clinic note indicates that there was no sinus area tenderness to palpation.  

The Veteran was afforded a VA examination in April 2014.  It was noted that the Veteran was diagnosed with sinusitis 5 to 10 years earlier.  The examiner noted that the Veteran had undergone surgery to open the left nasal passage 6 to 7 years earlier but no sinus surgery.  The Veteran's sinusitis was associated with headaches and pain of the affected sinus.  The Veteran did not experience any incapacitating episodes of sinusitis requiring prolonged (4 to 6) weeks of antibiotic treatment over the past 12 months.  He also did not have any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  The Veteran also had not had any sinus surgery.  The Veteran was diagnosed with allergic rhinitis with limited evidence of sinusitis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected sinusitis at any time during the pendency of this claim.  The Veteran's sinusitis is rated under Diagnostic Code 6510.  Under this code, a noncompensable (0 percent) rating is assigned for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

According to the April 2009 VA examination report, the Veteran's sinuses were normal aside from him being a heavy user of tobacco.  The April 2014 examiner further noted that there was no history of sinus surgery or incapacitating episodes over the prior 12 months.  As such, there is no evidence to warrant an evaluation in excess of 10 percent under the applicable rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected sinusitis.  However, he has not provided VA with any medical or lay evidence to demonstrate that he meets the requisite criteria for a higher rating under the applicable diagnostic code.  During the March 2011 hearing, the Veteran discussed symptoms such as drainage and nasal blockage.  However, these symptoms describe a separate issue of allergic rhinitis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for sinusitis must be denied.

The Board has again considered whether referral for consideration of an extraschedular rating is warranted in this case.  However, the Board is aware of the Veteran's complaints as to the effects of his service-connected sinusitis on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of drainage and impaired breathing.  His 10 percent rating contemplates for this degree of impairment, as it envisions symptomatology so severe as to result in incapacitating episodes.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Calluses of Both Feet

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his calluses of both feet.  For historical purposes, the Veteran was originally granted service connection for calluses of the feet in a rating decision dated May 1978.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5279, effective as of May 14, 1977.  The Veteran's disability evaluation was subsequently increased to 10 percent in a December 2001 rating decision, effective as of January 31, 2001.  In March 2009, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was subsequently denied in a May 2009 rating decision.  A timely notice of disagreement was received from the Veteran in May 2009, but his 10 percent evaluation was continued in a February 2010 statement of the case.  The Veteran appealed this decision to the Board in April 2010.  In a September 2014 rating decision, the Veteran's evaluation was changed to 30 percent disabling as of May 27, 2014, under Diagnostic Code 5284.  

The Veteran had surgery on his left foot in April 2008.  The Veteran endorsed pain since that time originating from the heel.  X-rays taken in March 2009 revealed no evidence of recent fracture, dislocation or other bone or joint abnormality.  There was no evidence of pes planus with weight-bearing.  The Veteran was subsequently seen for foot pain in June 2010.  He continued to report foot pain in September 2010 with no improvement with orthotics.  

The Veteran was also afforded a VA examination of the feet in April 2009.  The Veteran complained of bilateral foot pain that was present all day every day.  He described the pain as 8 out of 10.  Examination revealed normal appearing arches while sitting and standing.  There were approximately 1 centimeter (cm) by 1 cm callous formations just under the bilateral fifth metatarsal heads on each foot.  There were tender to palpation, extending down into diffuse midfoot region.  He also had tenderness to palpation of the bilateral plantar fascia at the insertion to the calcaneus.  Otherwise, there was no painful motion, restricted motion, abnormal weight-bearing, weakness or instability.  The Veteran did ambulate with an antalgic gait favoring his left foot.  The Veteran was diagnosed with bilateral plantar fasciitis and bilateral callous formation.  The examiner further noted that the Veteran reported quitting his job at the postal service several months earlier due to his foot condition.  However, the examiner noted that while it is hard for him to do, the Veteran could, for the most part, perform all activities of daily living (although with pain).  

In October 2011, the Veteran described a burning sensation in his left arch.  This was noted to have had its onset prior to his stroke.  The Veteran was seen by VA in March 2013 with complaints of left foot pain.  He described the pain as throbbing, cramping, aching and numb.  The Veteran reported that his right foot was tender along the arch upon treatment in March 2013.  The Veteran was prescribed orthotic shoes in May 2013.  

The Veteran was afforded a VA examination of the feet in May 2014.  He reported to VA that he had experienced residual bilateral foot pain at rest and with weight bearing since a prior surgery.  He described his left foot pain as an 8 out of 10 and his right foot pain as a 6 out of 10 in intensity.  The Veteran wore special built-up shoes and inserts.  He reported flare-ups of pain with prolonged use and experienced severe pain after 3 to 4 minutes of standing.  The Veteran was noted to not have any additional foot injuries or conditions not already described.  

The preponderance of the above evidence demonstrates that an evaluation in excess of 30 percent is not warranted at any time since May 27, 2014.  A higher rating is only warranted for amputation of the foot or bilateral claw foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5278.  The evidence of record demonstrates that the Veteran does not suffer from either of these conditions.  

As such, the issue remaining before the Board is entitlement to an evaluation in excess of 10 percent prior to May 27, 2014.  A 10 percent evaluation is the maximum available under Diagnostic Code 5279.  As such, the Board will consider Diagnostic Code 5284, which rates other foot injuries.  See 38 C.F.R. § 4.71a.  A moderate foot disability receives a 10 percent evaluation; a moderately severe disability receives a 20 percent evaluation; and a severe disability receives a 30 percent evaluation.  Id.  

Having reviewed the evidence of record, the Board finds that a 30 percent evaluation is warranted prior to May 27, 2014.  The evidence of record clearly reflects that the Veteran has experienced foot pain throughout the pendency of the claim.  The April 2009 VA examiner also noted that the Veteran could only perform activities of daily living "for the most part," yet he still experienced pain.  As such, the Board finds that an evaluation of 30 percent for a bilateral foot disability is warranted throughout the pendency of the claim as the evidence suggests his disability has been "severe."  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent evaluation is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to an evaluation of 30 percent for a bilateral foot disability is granted.  

Allergic Rhinitis

The Veteran asserts that he is entitled to a compensable evaluation for his service-connected allergic rhinitis.  For historical purposes, service connection for allergic rhinitis was originally granted in a July 2005 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 6522, effective as of September 30, 1998.  VA received a claim for increase in March 2009.  This claim was denied in a May 2009 rating decision.  A timely notice of disagreement was received from the Veteran in May 2009, but his 10 percent evaluation was continued in a February 2010 statement of the case.  The Veteran appealed this decision to the Board in April 2010.  

The Veteran was afforded a VA examination in April 2009.  It was noted that the Veteran smoked one-half of a pack of cigarettes per day.  However, the examination of the internal nasal mucosa revealed signs of extremely heavy tobacco usage, as well as significant dryness.  The examiner concluded that there was no current evidence of significant acute or chronic nose or sinus disease, other than heavy smoking.  

A September 2009 VA allergy clinic note indicates that the Veteran was still having problems with postnasal drainage.  The Veteran had mild nasal congestion with pale mucosa and clear nasal mucus.  The Veteran was diagnosed with allergic rhinitis and allergic conjunctivitis.  

A September 2009 VA treatment note reflects that the Veteran was having problems with postnasal drainage.  According to an April 2011 VA treatment note, the Veteran's allergies had improved very significantly with medications.  He received weekly injections, but if he missed a week, he noted an increase in nasal congestion and postnasal drainage.  A December 2011 VA treatment note indicates that the Veteran had been experiencing significantly increased respiratory problems.  However, he had good control of his nasal symptoms.  

The Veteran was afforded a VA examination in April 2014.  It was noted that the Veteran had been diagnosed with allergic rhinitis approximately 5 to 10 years earlier.  The examiner concluded that there was not greater than 50 percent obstruction of the nasal passage on both sides or either side.  There was, however, permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The Veteran was diagnosed with allergic rhinitis with limited evidence of sinusitis.  The Veteran's allergies appeared somewhat controlled on medications and allergy shots.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for his service-connected allergic rhinitis at any time during the pendency of this claim.  The Veteran's claim is rated under Diagnostic Code 6522.  Under this code, allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

The evidence of record fails to reflect that the Veteran has either polyps, or, a 50 percent obstruction of a nasal passage on both sides or a 100 percent obstruction on a single side.  The April 2014 VA examiner specifically found evidence to the contrary.  As such, a compensable evaluation cannot be established.  

The Board again recognizes that the Veteran believes he is entitled to a compensable evaluation for his service-connected allergic rhinitis.  However, there is again no medical or lay evidence demonstrating that the Veteran meets the requisite diagnostic criteria for a compensable rating.  The Veteran testified in March 2011 that he did get blockages in his nose two or three times a week.  While the Board has considered this testimony, it fails to reflect that he in fact has a 100 percent blockage on one side or 50 percent blockages on both sides.  As such, this testimony fails to reflect that a compensable evaluation is warranted at any time during the pendency of this claim.  For the same reasons as noted in the section above for sinusitis, the Board finds that the rating criteria adequately addresses all the Veteran's disability manifestations  and that referral for extra-schedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim for a compensable evaluation for his allergic rhinitis must be denied.


ORDER

A 50 percent evaluation for a mood disorder is granted.  

The claim of entitlement to an evaluation in excess of 50 percent for a mood disorder is denied.  

A 30 percent evaluation for a foot disability of both feet is granted.  

The claim of entitlement to an evaluation in excess of 10 percent for sinusitis is denied.  

The claim of entitlement to a compensable evaluation for allergic rhinitis is denied.  
REMAND

The Veteran contends that he is entitled to TDIU benefits.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, the Veteran is service-connected for a mood disorder (rated as 50 percent disabling), a foot disorder (rated as 30 percent disabling), bilateral hearing loss (rated as 20 percent disabling), sinusitis (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), tinea versicolor (rated as 10 percent disabling) and allergic rhinitis (rated as 0 percent disabling), for a combined disability evaluation of 80 percent.  As such, the Veteran meets the schedular requirements for TDIU benefits.  See 38 C.F.R. §4.16(a).  However, it is unclear from the evidence of record whether the Veteran's service-connected disabilities, taken in conjunction with one another, render the Veteran unable to obtain or maintain all forms of substantially gainful employment.  

A January 2009 VA treatment note reflects that the Veteran retired on December 31, 2008.  The Veteran reported an extreme sense of relief since retiring.  However, a February 2009 statement from the Veteran's physician (Dr. Berg) indicates that due to the Veteran's service-connected conditions, he was unable to gain and/or maintain substantial employment.  According to an April 2010 VA psychiatric examination, the Veteran reported that he had a stroke and he stopped working because of disability.  He had been with his previous employer for 34 years.  There is no rationale or evidentiary support for any of these assertions.  As such, the claim should be remanded so that an opinion can be obtained regarding this fact.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in conjunction, render him unable to obtain or maintain a substantially gainful occupation.  The Veteran's education and experience but not his age must be considered.  If some forms of substantially gainful employment are possible, the examiner must explain the nature of the skills, function, and the types of employment that are suitable consistent with his disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination.  A complete rationale must be provided for all opinions offered.  

2.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


